IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs December 10, 2002

         JOHN HAWS BURRELL v. HOWARD CARLTON, WARDEN

            Post-Conviction Appeal from the Criminal Court for Johnson County
                            No. 3896   Robert E. Cupp, Judge



                                  No. E2002-01613-CCA-R3-PC
                                        October 17, 2003

The petitioner, John Haws Burrell, has been convicted of twelve counts of sexual battery, three
counts of rape, and two counts of coercion of a witness for which he is serving an effective twenty-
four-year sentence. See State v. John Haws Burrell, No. 03C01-9404-CR-00157, 1997 WL 53455
(Tenn. Crim. App. at Knoxville, Feb. 11, 1997). The petitioner brings the instant appeal of the lower
court’s summary dismissal of his petition for writ of habeas corpus. We find that the lower court
properly summarily dismissed the petition because several of the alleged bases for relief in the
petition are not proper grounds for habeas relief and the remaining allegations lack merit.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

JERRY L. SMITH, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and JAMES
CURWOOD WITT, JR., J., joined.

John Haws Burrell, pro se, Mountain City, Tennessee.

Paul G. Summers, Attorney General & Reporter; Thomas E. Williams, III, Assistant Attorney
General; and Joe Crumley, District Attorney General, for appellee, State of Tennessee.

                                             OPINION


                                       Habeas Corpus Relief


        As noted above, the petitioner alleges that he is entitled to habeas relief and that the lower
court erred by summarily dismissing his petition. The Tennessee Supreme Court has explained the
very limited scope of habeas corpus relief in Tennessee, as follows:

               Habeas corpus relief is available in Tennessee only when “it appears
               upon the face of the judgment or the record of the proceedings upon
                which the judgment is rendered” that a convicting court was without
                jurisdiction or authority to sentence a defendant, or that a defendant’s
                sentence of imprisonment or other restraint has expired.


Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). This Court has stated that “[i]f the court
rendering a judgment has jurisdiction of the person, the subject-matter, and has the authority to make
the challenged judgment, the judgment is voidable, not void; and the judgment may not be
collaterally attacked in a suit for habeas corpus relief.” Passarella v. State, 891 S.W.2d 619, 627
(Tenn. Crim. App. 1994).

        A habeas court is not required, as a matter of law, to grant the writ and conduct an inquiry
into the allegations contained in the petition. See Tenn. Code Ann. § 29-21-109; Passarella, 891
S.W.2d at 627. If the petition fails to state a cognizable claim, the petition may be dismissed by the
habeas court summarily. See State ex rel. Byrd v. Bomar, 214 Tenn. 476, 381 S.W.2d 280 (1964);
Tenn. Code Ann. § 29-21-109. The relevant statute provides in part: “If from the showing of the
petitioner, the plaintiff would not be entitled to any relief, the writ may be refused. . . .” Tenn. Code
Ann. § 29-21-109.

          In his petition before the lower court, the petitioner alleged that he was entitled to relief by
alleging various claims that are not proper grounds for habeas relief. Specifically, the petitioner
alleged that the lower court erred by refusing to allow him to change counsel in order to represent
himself, that the he received ineffective assistance of counsel, that the state failed to elect offenses
at trial, that there was insufficient evidence presented at trial to support his convictions, and that the
jury instructions were improper. However, these claims, if true, would merely render the petitioner’s
convictions voidable, not void, and accordingly will not entitle an accused to habeas relief. See
Passarella, 891 S.W.2d at 627. Similarly, the petitioner’s contention that he has been denied
sentencing reduction credits is also not an issue within the purview of a petition for writ of habeas
corpus. Such disputes with the Tennessee Department of Correction are properly brought under the
Uniform Administrative Procedures Act. See Carroll v. Raney, 868 S.W.2d 721, 723 (Tenn. Crim.
App. 1993). Accordingly, the habeas court acted properly when it summarily dismissed these claims.

        The petitioner also alleges that the Department of Corrections has miscalculated his sentence
and that therefore he is now serving an expired sentence. However, after reviewing the petitioner’s
judgment forms, we find that the petitioner’s sentence has been properly calculated. The trial court
who sentenced the petitioner ordered him to serve his twelve one-year sentences for sexual battery
consecutively, rendering an effective twelve-year sentence for these convictions. The trial court also
ordered the petitioner to serve his two three-year sentences for his coercion of a witness convictions
concurrently. This effective three-year sentence runs consecutively to his twelve-year sentence,
making an effective fifteen-year sentence. Finally, the trial court ordered the petitioner to serve his
three nine-year sentences for his rape convictions concurrently, resulting in an effective nine-year
sentence that is to be served consecutively to his aggregate fifteen-year sentence for his other
fourteen convictions. The resulting sentence for all seventeen of his convictions is a twenty-four


                                                   -2-
year sentence. Thus, the petitioner is not currently serving an expired sentence for judgments entered
in 1993.

        The petitioner also alleges that his convictions are void based on his judgment forms, which
were improperly completed. Rather than completing a separate judgment form for each of the
petitioner’s seventeen convictions, the trial court only completed three judgment forms, one for each
type of conviction. The petitioner is correct in his assertion that the trial court erred by failing to
complete a separate judgment form for each of his convictions. See Tenn. Code Ann. § 40-35-209(f)
(Supp. 2002); Tenn. Sup. Ct. R. 17. However, such a “‘technical’ concern” is not an appropriate
basis for habeas corpus relief. See Billy J. Grooms v. State, No. E2000-00958-CCA-R3-PC, 2001
WL 252076, at *2 (Tenn. Crim. App. at Knoxville, Mar. 14, 2001). Indeed, per Tennessee Code
Annotated section 40-35-209(g), the remedy for such error is not to render a defendant’s convictions
void, but rather to amend the judgment forms. See Tenn. Code Ann. § 40-35-209(g) (Supp. 2002).
Thus, such an allegation is also not an appropriate ground for habeas relief.

        The petitioner further alleges that his convictions are void because he was convicted and
sentenced in an Anderson County court, and he claims that the Anderson County court did not have
jurisdiction over him because two of the crimes at issue were committed in Roane County. “Proof
of venue is necessary to establish the jurisdiction of a court, but it is not an essential element of any
offense and need only be proved by a preponderance of the evidence.” State v. Hutcherson, 790
S.W.2d 532, 535 (Tenn. 1990). Furthermore, before a judgment may be void due to the convicting
court’s lack of territorial jurisdiction, the lack of jurisdiction must be clear from the face of the
judgment or in the original trial court record before a petitioner may be entitled to habeas relief. See
State v. Ritchie, 20 S.W.3d 624, 633 (Tenn. 2000).


        The proof in the original trial record establishes that the petitioner committed two counts of
coercion of a witness at a business that borders Anderson and Roane Counties but pays taxes in
Anderson County. This information supports a fact-finding that the petitioner committed these two
offenses in Anderson County, thus giving the Anderson County courts territorial jurisdiction over
the petitioner for the prosecution of these offenses. See Hutcherson, 790 S.W.2d at 535.
Accordingly, a lack of territorial jurisdiction does not appear undisputably from either the face of
the petitioner’s judgments or from his original trial record. See Ritchie, 20 S.W.3d at 633. Thus,
this issue does not entitle the petitioner to habeas relief.

        Finally, the petitioner alleges that the habeas court erred by failing to first rule on his motions
for indigency status and appointment of counsel before summarily dismissing his petition. The
petitioner alleges that the habeas court’s failure to do so is in contravention of the law set forth in
the supreme court decision of McLaney v. Bell, 59 S.W.3d 90 (Tenn. 2001). However, McLaney
mandates that a habeas court appoint counsel to an indigent petitioner only in cases where the
petitioner, when filing his petition pro se, failed to include the documents necessary for summary
review. See McLaney v. Bell, 59 S.W.3d 90 (Tenn. 2001); see also Robert L. Wilks v. State, No.
E2002-00846-CCA-R3-PC, 2002 WL 31780720, at *1 (Tenn. Crim. App. at Knoxville, Dec. 13,


                                                   -3-
2002). The petitioner included all documents in his petition necessary for such review, and therefore
the habeas court acted properly by summarily dismissing the petition without first finding the
petitioner indigent and appointing counsel.

        In sum, none of the petitioner’s allegations present grounds for habeas corpus relief, and
therefore the habeas court acted properly by summarily dismissing the petitioner’s request for such
relief.


                                           Conclusion

      For the foregoing reasons, we find that none of the petitioner’s allegations merit relief.
Accordingly, the judgment of the habeas court is AFFIRMED.




                                                      ___________________________________
                                                      JERRY L. SMITH, JUDGE




                                                -4-